Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 03/14/2022, have been overcome by the applicant’s arguments and amendment under AFCP2.0. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1. Gelfand et al (US 2008/0268876 A1) teaches a method of utilizing a camera of a mobile terminal as a user interface for search applications and online service. The system consists of an apparatus that includes a processor that is configured to capture an image of one or more objects and analyze data of the image to identify an object(s) of the image. The processor is further configured to receive information that is associated with at least one object of the images and display the information that is associated with the image.
2. Smith (US 2017/0180938 A1) teaches a method of determining a precise location of a fixed wireless device and providing an enhanced location based service (eLBS).
3. Jiang et al (NPL: Indoor mobile localization based on Wi-Fi fingerprint’s important access point, 2015) teaches a Wi-Fi fingerprint-based positioning algorithm with important access points to estimate the position of mobile phone by analyzing the experimental test of indoor Wi-Fi signal.
4. Feldman (US 10517021 B2) teaches data usage of the telephone network.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 12 and 15:
wherein the fixed wireless data network includes user nodes installed at premises and service nodes distributed throughout a geographical area at varying distances from the premises, and the user node for which the mobile application facilitates installation is to be installed at a premise.
Claim 11 and 25:
wherein visual characteristics of the graphical elements representing the service nodes are based on recommendation information for the service nodes and the recommendation information is based on usage information for the service nodes.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-25, 29-32 and 34-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148